internal_revenue_service number release date index number --------------------------------------- ----------------------------------------------- --------------------------- ------------------------------------------------ ------------------------------------------------------------ -------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-129707-09 date date ty ------- legend taxpayer llc cpa country a date b date c date d date e date f date g year j year k individual m individual n dear ---------------- ----------------------------------------------- ---------------- ----------------------------- ---------------- --------------------------- --------------------------- -------------------------- -------------------------- ------------------------- -------------------------- --------------------------- -------------------------- ------- ------- ------------------- ----------------- ------------------- ----------------- plr-129707-09 this is in response to a letter received by our office on date and supplemental correspondence dated date and date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 to make the election provided by sec_953 of the code to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer’s year k tax_year and make the election provided by sec_831 to be subject_to the alternative_tax for certain small insurance_companies for year k and all subsequent tax years the rulings contained in this letter are based upon the information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data submitted may be required as part of the audit process taxpayer is a country a corporation formed on date b to provide property and casualty insurance llc a delaware limited_liability_company is the sole owner and manager of taxpayer llc is owned by individual m and by individual n both u s taxpayers taxpayer’s year j federal information_return and subsequent federal_income_tax returns were prepared by taxpayer’s tax advisor cpa taxpayer filed a form_990 on or about date c for the year j tax_year because taxpayer believed it qualified for exemption from tax under sec_501 however taxpayer never filed form_1124 application_for tax-exempt status in an affidavit cpa represents that a copy of taxpayer’s sec_953 election to be treated as a domestic_corporation for u s tax purposes effective as of the first day of taxpayer’s year j tax_year was attached to its year j return however he failed to separately file the election with the irs service_center in plantation fl in a timely manner as required by revproc_2003_47 2003_2_cb_55 cpa filed the sec_953 election on or about date d however the election was rejected because it was not timely filed cpa also admits that he failed to file taxpayer’s year k federal_income_tax return to which another sec_953 election effective as of the first day of taxpayer’s year j tax_year was attached taxpayer’s year k return which was never filed also contained an election to be subject_to the alternative_tax for small insurance_companies described in sec_831 for the year k tax_year and all subsequent years cpa filed another sec_953 election effective as of the first day of taxpayer’s year j tax_year on or about date f the election was again rejected because it was not timely filed all of taxpayer’s subsequent federal_income_tax returns reflected and were filed under the assumption that sec_953 and sec_831 elections plr-129707-09 had been properly and timely made in addition taxpayer’s audited financial statements for the tax years ended date e through date g prepared by cpa erroneously stated that such elections were in effect an officer of taxpayer has represented that taxpayer relied on a qualified_tax professional who failed to properly and timely make the elections provided by sec_953 and sec_831 intended at all times to make the elections believed that the elections had been properly and timely made and does not seek to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 the substantive and procedural rules for making a sec_953 election are contained in notice_89_79 1989_2_cb_392 and revproc_2003_47 2003_2_cb_55 respectively sec_4 of revproc_2003_47 provides that for a sec_953 election to be effective for a taxable_year the original election statement must be filed by the due_date prescribed in sec_6072 including extensions for the u s income_tax return in this case form 1120pc that is due if the election becomes effective none of taxpayer’s attempts to make a sec_953 election resulted in a timely election being made generally insurance_companies other than life_insurance_companies are taxable under sec_831 on their taxable_income however certain eligible companies pay an alternative_tax provided in sec_831 based only on their taxable_investment_income sec_831 requires that a company elect the application of the alternative_tax imposed by sec_831 for the taxable_year the statute does not contain a due_date sec_301_9100-8 prescribes the time and manner for making the sec_831 election it provides that the election must be made by the due_date including extensions of the tax_return for the first taxable_year for which the election is effective sec_301_9100-8 also provides that if the tax_return has not been filed prior to making the election under sec_831 the election must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective if such tax_return is filed prior to the making of the election the statement must be attached to an amended tax_return of the first taxable_year for which the election is to be effective taxpayer’s sec_831 election was not timely made in accordance with these provisions in any event because taxpayer’s sec_953 election to be taxed as a domestic_corporation was rejected taxpayer was not entitled to make the sec_831 election sec_301_9100-1 provides that the commissioner has the discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i plr-129707-09 sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the irs ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably or in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief revproc_2003_47 fixes the time to make the sec_953 election and sec_301_9100-8 fixes the time to make the sec_831 election therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time to make the elections provided that taxpayer satisfies the standards set forth under sec_301_9100-3 based solely on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 with respect to the elections under sec_953 and sec_831 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the rules set forth in notice_89_79 and revproc_2003_47 to be treated as a domestic_corporation for u s tax purposes effective for the tax_year ended on plr-129707-09 december year k further taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_831 for the tax_year ended on december year k the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the elections under sec_953 or sec_831 sec_301_9100-1 notwithstanding that an extension of time is granted under sec_301_9100-3 to make the sec_953 and sec_831 elections penalties and interest that would otherwise be applicable if any continue to apply with respect to the income_tax return for the year k tax_year and subsequent tax years a copy of this ruling letter should be included with taxpayer’s sec_953 and sec_831 elections this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to taxpayer’s authorized representative sincerely jeffery g mitchell senior technical reviewer branch office of the associate chief_counsel international
